ATTORNEY GENERAL OF TEXAS
                                              GREG        ABBOTT




                                                March 13,2006



Mr. Carl Reynolds                                      Opinion No. GA-04 13
Administrative Director
Office of Court Administration                         Re: Payment of uncollected fines, fees and court
Post Office Box 12066                                  costs by defendants who have been administratively
Austin, Texas 7871 l-2066                              released from community supervision
                                                       (RQ-0396-GA)

Dear Mr. Reynolds:

          You inquire whether probation defendants who have been administratively released (but not
judicially discharged) from community supervision and who have failed to pay the fines, fees and
 court costs they were ordered to pay as a condition of community supervision are still responsible
 for paying those fines, fees and court costs.’

        In your letter you state that

                 clerks from across the State have informed [your office] that judges
                 typically do not sign discharge orders. Usually, local supervision
                 officers will administratively release defendants upon the expiration
                 of the designated community supervision period, whether or not they
                 have fulfilled the conditions of community supervision, and the
                 defendants no longer report to a supervision officer.

Request Letter, supra note 1, at 2. You inform us that many local collections officials are unable to
continue efforts to collect the tines, fees and court costs from these defendants because county
attorneys advise that because the defendants are no longer on community supervision they do not
owe the funds. See id. You question whether defendants who have been administratively released
are discharged from community supervision. See id. We believe the answer to your query depends
on whether community supervision ends automatically at the expiration of the community
supervision period or only upon formal order of the judge.




          ‘See Letter from Carl Reynolds, Administrative Director, Office of Court Administration, to Honorable Greg
Abbott, Attorney General of Texas (Sept. 12, 2005) (on file with the Opinion Committee, also available at
http://www.oag.state.tx.us) [hereinafter Request Letter].
Mr. Carl Reynolds      - Page 2                       (GA-04 13)




I.      Legal Backmound

         Community supervision, or probation: is governed by article 42.12, Texas Code of Criminal
Procedure.     See generally TEX. CODE GRIM.PROC.ANN. art. 42.12 (Vernon Supp. 2005).
Community supervision “means the placement of a defendant by a court under a continuum of
programs and sanctions, with conditions imposed by the court for a specified period.” See id. fj 2(2).
Article 42.12 primarily provides for two kinds of community supervision:         regular community
supervision and deferred adjudication community supervision. See id. Under regular community
supervision, a defendant is convicted and sentenced but the sentence “is probated and the imposition
of [the] sentence is suspended in whole or in part.” Id. 5 2(2)(B). Regular community supervision
is imposed by the terms of sections 3 and 4 of article 42.12. See id. $5 3 (judge ordered), 4 (jury
recommended).      Deferred adjudication community supervision differs from regular community
supervision in that the defendant is not convicted and no sentence is imposed. Rather, the criminal
proceedings are deferred without an adjudication of guilt. See id. 9 2(2)(A). Section 5 sets forth the
requirements for granting deferred adjudication probation. See id. 0 5; see also Rodriguez v. State,
939 S.W.2d 211, 221 (Tex. App.-Austin         1997, no pet.) (distinguishing community supervision
imposed with deferred adjudication under section 5 from regular community supervision imposed
under section 3 or section 4).

         During either type of community supervision, the defendant is subject to court-imposed
 conditions on behavior and activities. See TEX.CODE GRIM. PROC.ANN. art.           42.12, 0 11 (Vernon
 Supp. 2005). Section 11 provides a non-exclusive list of possible conditions and authorizes the
judge to determine what conditions to place on the community supervision. See id. It also provides
that the judge may “at any time, during the period of community supervision alter or modify the
 conditions.” Id. With certain exceptions, this authorization over the conditions of community
 supervision is vested only in the trial court. See id. 0 1O(a) (“Only the court in which the defendant
was tried may grant community supervision, impose conditions, revoke the community supervision,
 or discharge the defendant . . . .“).

        For both regular and deferred adjudication community supervision, “[a]t any time during the
period . . . the judge may issue a warrant for violation of any of the conditions of community
supervision and cause the defendant to be arrested.” Id. 5 21(b); see also id. $5(b) (“[o]n violation
of a condition of community supervision . . . , the defendant may be arrested and detained as
provided in Section 21”). In regular community supervision, after a hearing, the judge may
“continue, extend, modify, or revoke the community supervision.”           Id. 3 21(b). In deferred
adjudication, the judge is limited to a determination of whether to proceed with “an adjudication of
guilt on the original charge.” Id. kj5(b).

        When the deferred adjudication period has expired and “if the judge has not proceeded to
adjudication of guilt, the judge shall dismiss the proceedings against the defendant and discharge
him.” Id. 0 5(c). The judge is given discretion to dismiss the proceedings and discharge the


          2‘LThe terms ‘community supervision’ and ‘probation’ share the same meaning and are generally            used
interchangeably.”   Prevato v. State, 77 S.W.3d 3 17, 3 17 n. 1 (Tex. App.-Houston [ 14th Dist.] 2002, no pet.).
Mr. Carl Reynolds      - Page 3                       (GA-0413)




defendant prior to the expiration of the community supervision period “if in the judge’s opinion the
best interest of society and the defendant will be served.” Id. Except in specified instances, under
deferred adjudication community supervision, a “dismissal and discharge . . . may not be deemed
a conviction for the purposes of disqualifications or disabilities imposed by law for conviction of an
offense.” Id. For regular community supervision,3 section 20 provides that once a defendant has
satisfactorily completed one-third of the original community supervision period or two years,
whichever is less, “the period of community supervision may be reduced or terminated by the judge.”
Id. $20(a). Under this provision, “[ulpon the satisfactory fulfillment of the conditions of community
supervision, and the expiration of the period of community supervision, the judge, by order duly
entered, shall amend or modify the original sentence imposed, if necessary to conform to the
community supervision period and shall discharge the defendant.” Id. The discretionary authority
given in section 20 permits the judge to “set aside the verdict or permit the defendant to withdraw
his plea, and . . . dismiss the accusation, complaint, information or indictment against the defendant,
who shall thereafter be released from all penalties and disabilities resulting from the offense or crime
of which he has been convicted or to which he has pleaded guilty [with certain exceptions].” Id.

         In regular and deferred adjudication community supervision, a court has jurisdiction even
after the expiration of the community supervision period to revoke, continue, or modify the
community supervision.        See id. $0 21(e) (regular community supervision), 5(h) (deferred
adjudication community supervision). However, this continuing jurisdiction is limited and exists
only if, before the period expires, both a motion to revoke, continue or modify (regular community
supervision) or a motion to adjudicate (deferred adjudication) is filed and a capias issued for the
arrest of the defendant. See id.

II.     Analysis

        The plain language of article 42.12 speaks to our question. See Fitzgerald v. AdvancedSpine
Fixation S’s., Inc., 996 S.W.2d 864,865-66 (Tex. 1999) (stating that a court construes a statute by
looking to the plain meaning of the statute’s language). Section 2 defines the term “community
supervision” and expressly states that conditions are “imposed by the court for a spec$edperiod.”
TEX.CODE Cm. PROC.ANN. art. 42.12, 5 2 (Vernon Supp. 2005) (emphasis added). Section 11
authorizes a court to alter or modify the conditions of community supervision, but only “during the
period of community supervision.” Id. 5 1 l(a) (emphasis added). Section 21 provides for the
issuance of an arrest warrant of a probation defendant who has violated the conditions of probation,
but only during theperiod. See id. 5 21(a), (b); see also id. 4 5(b) (referring to section 2 1). Sections
5 and 2 1 grant a court limited jurisdiction that continues even after the expiration of the community
supervision period but only if “before the expiration” of the period, the respective motion to revoke
or adjudicate has been filed and a capias issued. Id. §§ 5(h) (deferred adjudication), 21(e) (regular)
(emphasis added). We believe article 42.12 draws a clear line at the expiration of the period of
community supervision. During the period of community supervision, courts have broad jurisdiction


           ‘See State v. Juvrud, 96 S.W.3d 550,560 (Tex. App.-El Paso 2002, pet. granted) (“[w]e conclude that section
20 applies only to regular and shock community supervision, and section 5(c) governs early termination of deferred
adjudication”).
Mr. Carl Reynolds        - Page 4                         (GA-0413)




and discretion with regard to conditions of community supervision. At the expiration of the period,
courts have very limited continuing jurisdiction conferred only by the timely filing of an appropriate
motion and issuance of a capias. We believe that by drawing this clear line upon expiration of a
community supervision period, whether for regular or deferred adjudication community supervision,
supervision terminates automatically on the date the period expires.

         A Texas Court of Criminal Appeals case illustrates the “clear line” to which we refer. In
Pedraza v. State, the trial judge placed the defendant on misdemeanor probation for a period of two
years in a case where the maximum length of probation, under the version of the statute in effect at
the time, was one year. See Pedraza v. State, 562 S.W.2d 259,260 (Tex. Crim. App. 1978) (citing
Nicklas v. State, 530 S.W.2d 537 (Tex. Crim. App. 1975) and ExparteMiller, 552 S.W.2d 164 (Tex.
Crim. App. 1977)). The defendant’s probation period commenced on November 3,1976. See id. at
259. On June 27,1977, a motion to revoke was filed based on an offense that had occurred on April
9, 1977. See id. at 259-60. On June 29, 1977, in a hearing on the motion to revoke, the court ’
determined that the defendant had violated the terms of his probation and revoked the probation.
See id. The defendant appealed the revocation on the grounds that the original order placing him on
probation was void because it attempted to impose a two year probation period-a        period in excess
of that allowed by law. See id. On appeal, the court of criminal appeals decided that the original
order placing the defendant on probation was void only to the extent it imposed a longer probation
period than was authorized by law. See id. at 260. The court stated that “[hlere, probation was
granted on November 3, 1976, and consequently, any violation of its terms and conditions after
November 3,1977, could not support a revocation order.” Id. Ultimately the court decided that the
motion to revoke had been filed within a valid probation period, see id., but under its reasoning if
the motion to revoke had been filed on or after November 4, 1977, the motion would not have been
effective. See id. Implicit in the court’s conclusion as to the attempted imposition of the second year
of probation is the principle that at the expiration of the period, the community supervision ends
automatically.

          Other courts considering the timeliness of motions to revoke or motions to adjudicate under
sections 21 and 5 have consistently recognized that the expiration of the community supervision
period, even without a judicial order discharging the probation defendant, divests the court of
jurisdiction.4 See, e.g., Exparte Donaldson, 86 S.W.3d 231 (Tex. Crim. App. 2002) (per curiam)
(six year probation period beginning on May 10, 1993, ended May 10, 1999). One recent court of
appeals case likened a term of community supervision to a prison sentence and determined that the
period of community supervision expires the day prior to the anniversary date the community
supervision was imposed. See Nesbit v. State, 175 S.W.3d 565,567-68 (Tex. App.-Dallas           2005,
no pet.) (holding that defendant’s “ten-year period of community supervision that began on April 29,
 1994, ended on April 28,2004”). These cases recognize that, absent the timely filing of a motion



         4See also Shahan v. State, 792 S.W.2d 101 (Tex. Crim. App. 1990) (six months probation beginning on
December 17,1986, ended June 17,1987);Nicklas v. State, 530 S.W.2d 537 (Tex. Crim. App. 1975) (twoyearprobation
beginning on June 3, 1971, ended June 3, 1973); Howardv. State, 495 S.W.2d 252 (Tex. Crim. App. 1973) (two year
probation beginning   on March 14, 1969, ended March 14, 1971); Arrieta v. State, 719 S.W.2d 393 (Tex. App.-Fort
Worth 1986, pet. ref d) (hvo year probation   beginning   on October 27, 1981, ended October 27, 1983).
Mr. Carl Reynolds       - Page 5                        (GA-041 3)




to revoke or adjudicate and the issuance of a capias, the expiration of the community supervision
period divests the court ofjurisdiction over the probation defendant and the conditions of community
supervision.5

         In addition, article 42.12 provides a means by which a court may retain jurisdiction over a
defendant serving a term of community supervision even after the community supervision period
expires, but only if before the period expires, both a motion to revoke (regular community
supervision) or a motion to adjudicate (deferred adjudication community supervision) is filed and
a capias issued for the arrest of the defendant. See TEX.CODECRM. PROC.ANN.art.42.12, $0 5(h)
(deferred adjudication), 2 l(e) (regular) (Vernon Supp. 2005). The presence ofthis express provision
further suggests that a court’s jurisdiction over a defendant serving community supervision ends at
the expiration of the period.

         Moreover, this office has previously recognized that the expiration of community supervision
ends the jurisdiction of the court. In Opinion JM-165 this office considered language identical to
that in article 42.12, section 5(c) and concluded that a defendant whose adjudication was deferred
under article 42.13 (misdemeanor community supervision) could not be compelled to pay a fine after
the period of probation had expired. See Tex. Att’y Gen. Op. No. JM-165 (1984) at 2 (former article
42.13 is now incorporated into article 42.12, section 7). In 1998, this office concluded that
“[dleferred prosecution probation pursuant to section 53.03 of the Family Code may not be revoked
on account of an offense or offenses committed after the expiration of the probationary period.”
Tex. Att’y Gen. LO-98-069, at 2.

          Our conclusion does not render meaningless the language of section 5(c) and 20(a) that
requires the judge to dismiss the proceedings and discharge the defendant. Both sections act, upon
the judge’s dismissal and discharge, to remove the disqualifications, penalties and disabilities that
are imposed by law for a conviction of an offense. See TEX.CODEGRIM.PROC.ANN.arts. 42.12,
$0 5(c) (“Except as provided by Section 12.42(g), Penal Code, a dismissal and discharge under this
section may not be deemed a conviction for the purposes of disqualifications or disabilities imposed
by law for conviction of an offense.“), 20(a) (“who shall thereafter be released from all penalties and
disabilities [that result] from the offense or crime of which [the defendant] has been convicted or to
which [the defendant] has pleaded guilty”) (Vernon Supp. 2005). Such disqualifications, disabilities,
and penalties include punishment for the commission of a criminal offense, see BLACK’SLAW
DICTIONARY     1153 (7th ed. 1999) (defining “penalty” as “[plunishment imposed on a wrongdoer, esp.
in the form of imprisonment or fine”), as well as limitations on the right to vote, the right to hold
public office and the right to serve on a jury. See TEX. ELEC.CODE ANN. $6 11.002(4)(B),
 141 .OOl(a)(4) (Vernon 2003); Payton v. State, 572 S.W.2d 677, 678-79 (Tex. Crim. App. 1978),



          ‘Other states that have considered the question have reached the same conclusion. See State v. Smith, 425 So.
2d 655,656 (Fla. Dist. Ct. App. 1983) (“Once a probation term has expired, the court is divested of all jurisdiction over
the probationer unless prior to that time the processes of the court have been set in motion for revocation or modification
of probation.“); Utah Att’y Gen. Informal Op. No. 83-34 (1983) at 1 (“Under the laws of Utah, the probationary term
expires automatically and unlawful conduct occurring after its expiration can never be used as grounds to revoke
probation.“).
Mr. Carl Reynolds       - Page 6                        (GA-041 3)




overruled on other grounds by Jones v. State, 982 S.W.2d 386 (Tex. Crim App. 1998); see also Tex.
Att’y Gen. Op. No. MW-148 (1980) at 2 (construing phrase “penalties and disabilities” in
community supervision context and opining it operated “merely to restore the civil rights of a
convicted defendant, rather than to remove all evidence of the conviction”). We believe that though
the defendant is free of the conditions of community supervision, including the condition of payment
of fines, fees and court costs, on the expiration of the community supervision period, the defendant
does not yet have the benefit of having the disqualifications, disabilities and penalties removed until
the judge has formally dismissed the proceedings and discharged the defendant. See Wolf v. State,
9 17 S. W.2d 270,277 (Tex. Crim. App. 1996) (“The plain language of article [42]. 12,6 5 20(a) clearly
contemplates the entry of an order before releasing a defendant from legal disabilities resulting from
[a] conviction . , . . the legislature may have wished to formulate a method of removing legal
disabilities that would be easy to verify.“); see also Davis v. State, 968 S.W.2d 368,370 (Tex. Crim.
App. 1998) (“A defendant who has been discharged from deferred adjudication community
supervision is immediately eligible to serve on a jury, [or] to vote[.]“).

III.     Conclusion

         For these reasons, we believe that absent any action by the court to revoke community
supervision or determine guilt prior to the expiration ofthe community supervision period, the period
of deferred adjudication      community     supervision or regular community         supervision   ends
automatically on expiration. We therefore conclude that a probation defendant is not subject to the
conditions of community supervision as of the date the period of community supervision expires.
Thus, probation defendants who have been administratively released at the expiration of the
community supervision period but who have failed to pay the fines, fees and court costs ordered as
a condition of community supervision are no longer responsible for those fines, fees and court costs.
Article 42.12 provides specific procedures that, if followed, would continue the court’s jurisdiction
and allow for the collection of owed fines, fees and court costs even after the community supervision
period has expired. See TEX.CODE GRIM.PROC.ANN. art. 42.12, $0 5(h) (Vernon Supp. 2005)
(deferred adjudication), 21 (e) (regular); see also id. art. 103.0033(g)(2) (the Office of Court
Administration shall assist counties and cities to improve the collection of court costs, fees and fines
imposed in criminal cases by providing training and consultation).




         61n context, it is apparent the court’s reference to section 44.12 in this statement is a typographical error. See
Wolfe, 917 S.W.2d at 277 (discussing article 42.12, section 20 in the immediately preceding paragraph). Chapter 44,
Code of Criminal Procedure, concerns appeals. See generally TEX.CODE GRIM.PROC.ANN. arts. 44.01-.47 (Vernon
1979 & Supp. 2005) (Chapter 44, “Appeal and Writ of Error”).
Mr. Carl Reynolds   - Page 7                   (GA-04 13)




                                        SUMMARY

                         Article 42.12 of the Code of Criminal Procedure provides
               specific procedures that, if followed, would continue the court’s
               jurisdiction and allow for the collection of owed fines, fees and court
               costs even after the community supervision period has expired. If,
               however, those procedures are not followed, then a probation
                defendant is not subject to the conditions of community supervision,
               including the payment of fines, fees and court costs, after the date the
               period of community supervision expires.




BARRY R. MCBEE
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee